DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 25-27 and 29-33 responded on March 01, 2021 are pending, claims 25 and 31-33 are amended and claim 26 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed March 01, 2021, with respect to the rejection(s) of claim 25 and 31-33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 25, 27 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding. A review of the disclosure finds no support for the limitation. The term "the value is calculated regardless of a change of transmit power" or equivalent terms does not appear in the disclosure. Applicant states that the amendment can be found at least, in original claims 25 and 26 and paragraphs [0065]-[0066] of the specification and Fig. 5 of the originally filed application. In particular, Fig. 5 shows different CCA level value corresponds to different transmit power value. That is NOT regardless of a change of transmit power. Therefore, this subject matter is construed to constitute the addition of new matter. Claims 27 and 29-30 are similarly rejected based upon claim dependency to claim 25.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25, 27 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nandagopalan et al. (US 2007/0242621 A1, hereinafter, "Nan") in view of Seok  (US 2016/0081010 A1, hereinafter, "Seok").
Regarding claim 25, Nan discloses a base station (Nan, Fig. 20 System 2000 (i.e. base station apparatus)) apparatus comprising: a carrier sense unit (Nan, [0114], Fig. 20 communication component 2022 (i.e. carrier sense unit)) that performs carrier sense for checking a situation of a channel using one threshold selected from a first threshold and a second threshold (Nan, [0114] communication component 2022 can analyze and evaluate node information and compute a transmit power and dynamic carrier-sensing threshold to optimize network throughput; [0044] a predetermined threshold (i.e. a first threshold) ;[0045] Dynamic carrier/energy sensing threshold (i.e. a second threshold)), and 
a transmission unit (Nan, Fig. 20 transmitter 2020 (i.e. transmission unit)) that transmits a transmit signal based on the carrier sense (Nan, [0114-0115] transmit a signal based on the information being analyzed, evaluated and calculated by a carrier sensing communication component). 
Nan discloses the system can dynamically determine an appropriate carrier sensing threshold as a function of the transmit power but does not explicitly disclose wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power, and the second threshold is a a transmission frame type or a frequency of the channel wherein when the value of the second threshold is calculated based on the transmission frame type, the value is calculated regardless of a change of transmit power of the transmission unit. 
Seok discloses wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power (Seok, [0288] when the primary channel bandwidth is doubled and CCA is performed, the CCA threshold can be increased by 3 dBm), and 
the second threshold is a value that is calculated based on a transmission frame type or a frequency of the channel (Not given patentable weight due to non-selected option) the transmission frame type includes a frame type that includes data and a frame type that includes no data, wherein the second threshold is a value that is calculated based on a transmission frame type, the transmission frame type includes a frame type that includes data and a frame type that includes no data (Seok, [0322] When a plurality of CCA types is defined, an STA can change the corresponding CCA type to a CCA type set by an AP by receiving a beacon frame, a probe response frame and a management frame (e.g. CCA control frame) transmitted from the AP. Alternatively, the STA may autonomously change the CCA type according to the environment in which the STA currently operates). 

	Regarding claim 27, Nan in view of Seok discloses the base station apparatus according to claim 25, Seok further discloses wherein the first threshold is larger than the second threshold (Seok, [0279-0280] The primary channel may have a the largest common operating bandwidth (i.e. the first threshold) supported by all STAs, therefore the first threshold is larger than the second threshold). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
Regarding claim 29, Nan in view of Seok discloses the base station apparatus according to claim 25, Seok further discloses wherein the second threshold is a value that is calculated based on the frequency bandwidth of the channel (Seok, [0280] the CCA scheme proposed by the present invention can be applied to a case in which the minimum primary channel bandwidth is 1 (i.e. W=l)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
(Seok, [0279] a dynamic CCA scheme for maximizing efficiency of use of a wireless medium in CSMA/CA fundamentally employed by a wire Less LAN system). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
Regarding claim 32, Nan discloses a terminal apparatus (Nan, Fig. 20 Terminals 2004) that performs carrier sense for checking a situation of a channel using one threshold selected from a first threshold and a second threshold (Nan, [0114] communication component 2022 can analyze and evaluate node information and compute a transmit power and dynamic carrier-sensing threshold to optimize network throughput; [0044] a predetermined threshold (i.e. a first threshold) ;[0045] Dynamic carrier/energy sensing threshold (i.e. a second threshold)). 
Nan discloses the system can dynamically determine an appropriate carrier sensing threshold as a function of the transmit power but does not explicitly disclose wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power, and the second threshold is a a transmission frame type or a frequency of the channel wherein when the value of the second threshold is calculated based on the transmission frame type, the value is calculated regardless of a change of transmit power of the transmission unit. 
Seok discloses wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power (Seok, [0288] when the primary channel bandwidth is doubled and CCA is performed, the CCA threshold can be increased by 3 dBm), and 
the second threshold is a value that is calculated based on a transmission frame type or a frequency of the channel (Not given patentable weight due to non-selected option) the transmission frame type includes a frame type that includes data and a frame type that includes no data, wherein the second threshold is a value that is calculated based on a transmission frame type, the transmission frame type includes a frame type that includes data and a frame type that includes no data (Seok, [0322] When a plurality of CCA types is defined, an STA can change the corresponding CCA type to a CCA type set by an AP by receiving a beacon frame, a probe response frame, a management frame and PPDU frame transmitted from the AP. Alternatively, the STA may autonomously change the CCA type according to the environment in which the STA currently operates). 

As per claim 31 and 33, these claims recite a communication method for use in a base station and terminal apparatus that disclose similar steps as recited by the apparatus of Claims 25 and 32, thus are rejected with the same rationale applied against claims 25 and 32.	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/L.T.W./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415